Case:20-01147-JGR Doc#:16 Filed:09/11/20                  Entered:09/11/20 14:17:07 Page1 of 2




                           UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO
In re:
                                                      )
STEPHEN ANTHONY NEARY,                                )       Case No. 20-10212-JGR
SSN: xxx-xx-7997,                                     )
                                                      )       Chapter 7
Debtor.                                               )
                                                      )
                                          )
LYNN MARTINEZ, Chapter 7 Trustee,         )
                                          )
Plaintiff,                                )     Adversary No. 20-01147
                                          )
                                          )
v.                                        )
                                          )
2349 RAINBOWS END POINT, LLC,             )
                                          )
Defendants.                               )
                                          )
______________________________________________________________________________

             UNOPPOSED MOTION TO FILE AMENDED COMPLAINT
                        PURSUANT TO FED. R. CIV. P 15
______________________________________________________________________________

       Lynn Martinez, the Chapter 7 Trustee (“Trustee”), by and through her undersigned counsel,
submits her Unopposed Motion to File Amended Complaint Pursuant to Fed. R. Civ. P. 15 as
follows.

      1.       Undersigned certifies that he conferred with opposing counsel and this Motion is
unopposed.

       2.      As set forth in the Rule 26(f) Report, the Trustee and 2349 Rainbows End Point,
LLC have agreed to the filing of an Amended Complaint to add Amy M. Neary as a necessary
party with respect to a claim to set aside the initial transfer of the Real Property. See Docket #14.

        3.      The Trustee’s Amended Complaint adds Amy M. Neary as a necessary party with
respect to the transfer, and also includes a claim for declaratory relief with respect to ownership
of 2349 Rainbows End, LLC (“Rainbows End”). See Proposed Amended Complaint, attached.

        4.     Rainbows End is the present record title owner of the Real Property. Stephen A.
Neary (“Debtor”) has represented under oath in this bankruptcy and under Fed. R. Bankr. P.
9011that he is a fifty percent owner of Rainbows End. See Docket ## 41and 45. Amy M. Neary
denies the Debtor owns Rainbows End. Accordingly, a controversy exists regarding ownership of
Case:20-01147-JGR Doc#:16 Filed:09/11/20              Entered:09/11/20 14:17:07 Page2 of 2




Rainbows End, and the Bankruptcy Estate’s interest in Rainbows End as property of the
Bankruptcy Estate.

       5.      Pursuant to Fed. R. Civ. P. 15(a)(2), the Trustee respectfully requests entry of an
Order authorizing the filing of the attached Amended Complaint.

        WHEREFORE, the Trustee respectfully requests entry of an Order authorizing the filing
of the attached Amended Complaint, and such further and alternative relief as the Court deems
appropriate.

                      Dated this 11th day of September 2020.

                                     KRAMER LAW LLC

                                     /S/ Harvey L. Kramer
                                     Harvey L. Kramer, Reg. No. 31239
                                     4101 East Louisiana Avenue, Suite 108
                                     Denver, Colorado 80246
                                     Telephone: (303) 282-4342
                                     Email: hkramer@kramlaw.com
                                     Attorney for Lynn Martinez, Chapter 7 Trustee

                              CERTIFICATE OF SERVICE

I hereby certify that on this 11th day of September 2020 a true and correct copy of the above and
foregoing UNOPPOSED MOTION TO FILE AMENDED COMPLAINT PURSUANT TO FED.
R. CIV. P 15 was served via United States Mail correctly addressed to:

David S. Chipman, Esq.
Chipman Glasser, LLC
2000 S. Colorado Blvd.
Tower One, Suite 7500
Denver, Colorado 80222

                                     /S/ Harvey L. Kramer




                                                                                                2
